UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 01682 ) Exact name of registrant as specified in charter: Putnam Voyager Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/07 (Unaudited) COMMON STOCKS (99.1%)(a) Shares Value Advertising and Marketing Services (0.9%) Omnicom Group, Inc. 664,548 Aerospace and Defense (7.3%) Boeing Co. (The) 1,856,200 172,626,600 General Dynamics Corp. 1,413,300 110,944,050 L-3 Communications Holdings, Inc. 1,291,000 116,099,630 United Technologies Corp. 2,331,900 156,540,447 Automotive (1.4%) Harley-Davidson, Inc. (S) 1,652,399 Banking (1.2%) Commerce Bancorp, Inc. 1,331,900 44,538,736 Wells Fargo & Co. (S) 1,275,500 45,777,695 Biotechnology (2.7%) Amgen, Inc. (NON) 1,830,400 117,401,856 Genentech, Inc. (NON) (S) 1,091,000 87,269,090 Building Materials (0.5%) Sherwin-Williams Co. (The) 670,500 Commercial and Consumer Services (2.1%) Alliance Data Systems Corp. (NON) (S) 1,165,685 74,207,507 Dun & Bradstreet Corp. (The) 491,411 44,374,413 Equifax, Inc. (S) 1,117,700 44,484,460 Communications Equipment (5.1%) Cisco Systems, Inc. (NON) 10,361,300 277,061,162 Qualcomm, Inc. (SEG) 2,568,900 112,517,820 Computers (5.3%) Apple Computer, Inc. (NON) (SEG) 1,806,900 180,328,620 Dell, Inc. (NON) (S) 3,653,600 92,107,256 EMC Corp. (NON) (S) 4,219,300 64,048,974 Network Appliance, Inc. (NON) (S) 1,891,400 70,378,994 Conglomerates (1.6%) Danaher Corp. (S) 1,701,900 Consumer Finance (2.8%) Capital One Financial Corp. 1,633,940 121,336,384 Countrywide Financial Corp. 2,495,500 92,533,140 Consumer Goods (1.8%) Colgate-Palmolive Co. 855,400 57,944,796 Procter & Gamble Co. (The) 1,282,900 82,503,299 Consumer Services (0.7%) Liberty Media Holding Corp. - Interactive Class A (NON) 2,070,885 Electronics (1.3%) Amphenol Corp. Class A 1,426,000 50,066,860 Microchip Technology, Inc. (S) 1,246,300 50,275,742 Financial (1.8%) American Express Co. 1,417,500 85,999,725 Moody's Corp. (S) 782,800 51,758,736 Health Care Services (7.3%) Express Scripts, Inc. (NON) (S) 949,100 90,686,505 Medco Health Solutions, Inc. (NON) 1,222,300 95,363,846 UnitedHealth Group, Inc. 4,042,500 214,495,050 WellPoint, Inc. (NON) (S) 1,955,600 154,433,732 Homebuilding (0.6%) NVR, Inc. (NON) (S) 57,824 Insurance (3.0%) American International Group, Inc. 2,161,600 151,117,456 Berkshire Hathaway, Inc. Class B (NON) 20,675 75,008,900 Investment Banking/Brokerage (8.5%) Bear Stearns Cos., Inc. (The) 1,091,700 169,977,690 BlackRock, Inc. (S) 377,740 56,547,678 E*Trade Financial Corp. (NON) 2,645,500 58,412,640 Franklin Resources, Inc. 571,400 75,030,534 Goldman Sachs Group, Inc. (The) 1,068,120 233,501,713 T. Rowe Price Group, Inc. (S) 1,048,500 52,089,480 Lodging/Tourism (1.7%) Las Vegas Sands Corp. (NON) (S) 567,600 48,353,844 Royal Caribbean Cruises, Ltd. 920,900 38,281,813 Wyndham Worldwide Corp. (NON) 1,198,100 41,454,260 Machinery (2.4%) Caterpillar, Inc. 1,182,400 85,865,888 Joy Global, Inc. 367,193 18,590,982 Parker-Hannifin Corp. 813,500 74,955,890 Media (1.0%) Walt Disney Co. (The) (S) 2,207,400 Medical Technology (3.8%) Becton, Dickinson and Co. 932,200 73,354,818 Medtronic, Inc. (S) 2,534,800 134,166,963 Nobel Biocare Holding AG (Switzerland) 106,944 38,617,422 St. Jude Medical, Inc. (NON) 1,031,000 44,116,490 Oil & Gas (1.4%) Devon Energy Corp. 408,000 29,730,960 EOG Resources, Inc. 535,800 39,349,152 Valero Energy Corp. (S) 568,100 39,897,663 Pharmaceuticals (3.4%) Johnson & Johnson 3,469,400 222,804,868 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 868,900 33,287,559 Publishing (2.1%) McGraw-Hill Cos., Inc. (The) 2,424,700 Real Estate (1.1%) CB Richard Ellis Group, Inc. Class A (NON) 2,591,104 Restaurants (2.6%) Starbucks Corp. (NON) (S) 2,951,700 91,561,734 Yum! Brands, Inc. 1,765,200 109,195,272 Retail (8.5%) Abercrombie & Fitch Co. Class A (S) 460,200 37,579,932 Bed Bath & Beyond, Inc. (NON) (S) 1,317,600 53,679,024 Best Buy Co., Inc. 2,252,400 105,074,460 Home Depot, Inc. (The) 2,764,800 104,702,976 Kohl's Corp. (NON) (S) 489,300 36,227,772 Lowe's Cos., Inc. (S) 4,091,000 125,020,960 Ross Stores, Inc. 1,729,800 57,342,870 Staples, Inc. 5,338,600 132,397,280 Semiconductor (1.2%) Applied Materials, Inc. (S) 4,758,600 Software (8.0%) Adobe Systems, Inc. (NON) (S) 2,598,000 107,972,880 Autodesk, Inc. (NON) 1,651,900 68,173,913 Microsoft Corp. 8,885,400 266,028,876 Oracle Corp. (NON) (S) 8,953,300 168,322,040 Technology Services (5.2%) Automatic Data Processing, Inc. 1,728,400 77,363,184 eBay, Inc. (NON) (S) 3,574,700 121,325,318 Google, Inc. Class A (NON) (S) 359,692 169,551,615 Western Union Co. (The) 1,263,911 26,605,327 Telecommunications (0.1%) MetroPCS Communications, Inc. (NON) 188,115 Textiles (0.3%) Coach, Inc. (NON) (S) 414,100 Transportation Services (0.4%) Expeditors International of Washington, Inc. (S) 677,540 Total common stocks (cost $6,856,551,994) SHORT-TERM INVESTMENTS (12.9%)(a) Principal amount Value Countrywide Financial Corp. for an effective yield of 5.33%, May 1, 2007 $81,000,000 $80,988,007 Interest in $610,000,000 tri-party repurchase agreement dated April 30, 2007 with Bank of America Securities, LLC due May 1, 2007 with respect to various U.S. Government obligations maturity value of $54,007,845 for an effective yield of 5.23% (collateralized by Fannie Mae securities with a coupon rate of 5.00% due July 1, 2035, valued at $619,615,116) 54,000,000 54,000,000 Short-term investments held as collateral for loaned securities with yields ranging from 5.23% to 5.46% and due dates ranging from May 1, 2007 to June 22, 2007 (d) 853,178,187 851,823,651 Total short-term investments (cost $986,811,658) TOTAL INVESTMENTS Total investments (cost $7,843,363,652) (b) FUTURES CONTRACTS OUTSTANDING at 4/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 407 $15,297,095 Jun-07 $56,018 S&P 500 Index (Long) 161 59,908,100 Jun-07 18,541 Total $74,559 NOTES (a) Percentages indicated are based on net assets of $7,628,050,392 . (b) The aggregate identified cost on a tax basis is $7,851,873,953, resulting in gross unrealized appreciation and depreciation of $841,791,672 and $149,403,840, respectively, or net unrealized appreciation of $692,387,832. (NON) Non-income-producing security. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at April 30, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At April 30, 2007, the value of securities loaned amounted to $855,480,192. The fund received cash collateral of $851,823,651 which is pooled with collateral of other Putnam funds into 35 issues of high-grade, short-term investments. The fund also received high quality, highly rated securities of $25,615,500 in non-cash collateral. The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,098,685 for the period ended April 30, 2007. During the period ended April 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $677,974,859 and $677,974,859, respectively. (S) Securities on loan, in part or in entirety, at April 30, 2007. At April 30, 2007, liquid assets totaling $74,559 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At April 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007
